EXHIBIT 10.3
 
TRANSITION AGREEMENT AND RELEASE


This Transition Agreement and Release (“Agreement”) is entered into by Steven
Berger (“Executive”) and Alliqua, Inc., a Florida corporation (the “Company”),
as of September 3, 2013.  The Company and Executive are referred to as the
“Parties.”


WHEREAS, Executive has been employed as the Company’s Chief Financial Officer,
Secretary and Treasurer on an at-will basis;


WHEREAS, the parties agree that effective as of September 3, 2013, Executive’s
employment in the position of Chief Financial Officer, Secretary
and Treasurer shall terminate and Executive shall be employed as Vice President
of Operations, until the Separation Date (as defined below);


WHEREAS, the Parties agree that Executive’s employment shall terminate and all
of Executive’s positions with the Company, including all officer positions,
shall terminate as of December 31, 2013 (the “Separation Date”); and


WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them concerning Executive’s hiring,
employment and separation from the Company and all disputes arising from or
during Executive’s employment, any benefits, stock options, bonuses and
compensation connected with such employment, and all other disputes that the
Parties may have for any reason.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1.            End of Executive’s Employment as Chief Financial Officer,
Secretary and Treasurer.  Commencing as of September 3, 2013, Executive shall be
employed by the Company as the Vice President of Operations, and Executive shall
no longer be employed in the position of Chief Financial Officer, Secretary
and Treasurer.  Until the Separation Date, Executive’s salary and benefits shall
continue uninterrupted on the same basis as of the time Executive and the
Company entered into this Agreement.  As Vice President of Operations, Executive
shall be responsible for performing the duties outlined in Exhibit A to this
Agreement.  Effective as of the Separation Date, all of Executive’s officer
positions with the Company and its affiliates and subsidiaries, including his
position as Vice President of Operations of the Company, shall
terminate.  Executive shall execute all documents and take such further steps as
may be required to effectuate such termination(s).  Executive agrees that
Executive shall not make any representations or execute any documents, or take
any other actions, on behalf of the Company after the Separation
Date.  Executive agrees that this Agreement fully supersedes any and all prior
agreements, other than the nonqualified stock option agreements relating to the
Stock Options (as defined below), relating to Executive’s employment,
compensation and equity with the Company, all of which shall terminate upon the
Separation Date except as otherwise expressly provided by this Agreement.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
2.            Certain Equity Grant and Benefits.
 
(a) Equity Grant.  On the date of this Agreement, the Company shall grant
Executive an award of nonqualified stock options with respect to 5,000,000
shares of common stock (the “Equity Grant”), subject to the terms and conditions
of the nonqualified stock option agreement attached hereto as Exhibit C, which
terms shall include: (i) an exercise price equal to the greater of $0.10 or the
“fair market value” (as such term is defined in the Alliqua, Inc. 2011 Long-Term
Incentive Plan and any amendments thereto) of the Company’s common stock on the
date of grant; (ii) immediate vesting and exercisability of 100% of such options
on the effective date of the certain release agreement by and between the
Company and Executive, attached hereto as Exhibit B (the “Release”); and (iii) a
term of three (3) years from the Separation Date (subject to immediate
forfeiture if Executive revokes the Release, as provided below).  Except as
stated in this Agreement or as required by law, all other compensation, payments
and benefits which relate to Executive’s employment with the Company or
positions with the Company, including any payments, vacation pay, bonus or any
benefits set forth in any employee benefit plan, policy or program shall cease
as of the Separation Date.  In the event (i) Executive revokes the Agreement in
accordance with Paragraph 16 of this Agreement or (ii) Executive revokes the
Release in accordance with Paragraph 8 of the Release, a portion of the Equity
Grant equal to one (1) month of Executive’s monthly base salary as of the
Separation Date shall be forfeited, and no longer of any force or effect and the
nonqualified stock option agreement with respect to the Equity Grant shall be
void ab initio.  The Parties acknowledge and agree that notwithstanding anything
to the contrary contained herein, the following options shall remain
outstanding, exercisable, and subject to forfeiture in accordance with their
terms: (i) that certain incentive stock option granted December 9, 2010 with
respect to 1,000,000 shares of the Company’s common stock granted pursuant to
the HepaLife Technologies, Inc. 2001 Incentive Stock Option Plan; (ii)  that
certain nonqualified stock option agreement dated May 12, 2012 with respect to
1,000,000 shares of the Company’s common stock granted pursuant to the 2011
Plan; and (iii) that certain nonqualified stock option granted November 27, 2012
with respect to 500,000 shares of the Company’s common stock granted pursuant to
the 2011 Plan (the options described in (i), (ii) and (iii), along with the
Equity Grant, shall be collectively referred to herein as the “Stock Options”).
 
(b) Salary and Benefits.  For the period beginning on the Separation Date and
ending on the date that is twelve (12) months following the Separation Date, the
Company agrees to pay Executive Six Hundred Dollars ($600.00) per month on the
last business day of each month during such period, less any required
withholdings and taxes, subject to the execution and delivery by Executive of
the Release within thirty (30) days of the Separation Date.  In addition,
Executive will have the right to choose the continuation of any applicable
medical and/or dental benefit coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).  The Company will
provide Executive under separate cover at Executive’s home address, information
necessary and as required by law regarding the election of COBRA.  If Executive
elects to continue his medical and/or dental benefit coverage under COBRA,
subject to and conditioned upon the execution and delivery by Executive of the
Release within thirty (30) days of the Separation Date, the Company agrees to
pay the premiums due and payable with respect to such COBRA continuation
coverage until the date that is twelve (12) months after the Separation Date,
or, if earlier, until the date Executive’s COBRA continuation coverage
terminates for any reason (other than non-payment of premiums). To the extent
any such benefits are otherwise taxable to Executive, such benefits shall, for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), be provided as separate in-kind payments of those benefits, and the
provision of in-kind benefits during one calendar year shall not affect the
in-kind benefits to be provided in any other calendar year.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(c) Waiver of Additional Compensation or Benefits.  Other than the compensation
and payments provided for in this Agreement and the Stock Options, Executive
shall not be entitled to any additional compensation, bonuses, benefits,
payments or grants, stock options, or any benefit plan, long term incentive
plan, option plan, severance plan or bonus or incentive program established by
the Company or any of the Company’s affiliates.  Executive agrees that the
release in Paragraph 3 of this Agreement and Paragraph 1 of the Release covers
any claims Executive might have regarding Executive’s compensation, bonuses,
incentive compensation, stock options or grants and any other benefits Executive
may or may not have received during Executive’s employment with the Company.
 
3.            General Release and Waiver.  In consideration of the Equity Grants
and other consideration provided for in this Agreement, that being good and
valuable consideration, the receipt, adequacy and sufficiency of which are
acknowledged by Executive, Executive, on Executive’s own behalf and on behalf of
Executive’s agents, administrators, representatives, executors, successors,
heirs, devisees and assigns (collectively, the “Releasing Parties”) hereby fully
releases, remises, acquits and forever discharges the Company, its parent and
all of its affiliates, subsidiaries and each of their respective past, present
and future officers, directors, shareholders, equity holders, members, partners,
agents, employees, consultants, independent contractors, attorneys, advisers,
successors and assigns (collectively, the “Released Parties”), jointly and
severally, from any and all claims, rights, demands, debts, obligations, losses,
causes of action, suits, controversies, setoffs, affirmative defenses,
counterclaims, third party actions, damages, penalties, costs, expenses,
attorneys’ fees, liabilities and indemnities of any kind or nature whatsoever
(collectively, the “Claims”), whether known or unknown, suspected or
unsuspected, accrued or unaccrued, whether at law, equity, administrative,
statutory or otherwise, and whether for injunctive relief, back pay, fringe
benefits, reinstatement, reemployment, or compensatory, punitive or any other
kind of damages, which any of the Releasing Parties ever have had in the past or
presently have against the Released Parties, and each of them, arising from or
relating to Executive’s employment with the Company or its affiliates or the
termination of that employment relationship or any circumstances related
thereto, or any other matter, cause or thing whatsoever, from the beginning of
time and up to and including the date of this Agreement’s execution.  This
release includes, without limitation all Claims arising under or relating to
Executive’s employment, bonuses, any bonus plan, options, any long term
incentive plan, Executive’s termination from employment, any claimed payments,
contracts, benefits or bonuses or purported employment discrimination,
retaliation, wrongdoing or violations of civil rights of whatever kind or
nature, including, without limitation, all Claims arising under the Age
Discrimination in Employment Act, the Americans with Disabilities Act of 1990 as
amended, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Older Workers Benefit Protection Act,
the Uniformed Services Employment and Re-Employment Rights Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act of 2002, the
Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information Nondiscrimination
Act, the National Labor Relations Act, the Labor Management Relations Act, the
Fair Labor Standards Act, the Occupational Safety and Health Act, the Employee
Polygraph Protection Act, any statute or laws of the State of New York, or any
other federal, state or local whistleblower, discrimination or anti-retaliation
statute, law or ordinance, including, without limitation, any workers’
compensation or disability Claims under any such laws, Claims for wrongful
discharge, breach of express or implied contract or implied covenant of good
faith and fair dealing and any other Claims arising under local, state or
federal law, as well as any expenses, costs or attorneys’ fees.  Except as
required by law, Executive agrees that he will not commence, maintain, initiate,
or prosecute, or cause, encourage, assist, volunteer, advise or cooperate with
any other person to commence, maintain, initiate or prosecute, any action,
lawsuit, proceeding, charge, petition, complaint or claim before any court,
agency or tribunal against the Company arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company or any of the matters discharged and released
in this Agreement.  Notwithstanding the preceding sentence or any other
provision of this Agreement, this release is not intended to interfere with
Executive’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”) in connection with any claim Executive believes he may
have against the Company or its affiliates.  However, by executing this
Agreement, Executive hereby waives the right to recover in any proceeding he may
bring before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission (or any other agency)
on Executive’s behalf.  This release shall not apply to any of the Company’s
obligations under this Agreement, the Stock Options, COBRA continuation coverage
benefits, any employee benefit plan subject to the Employee Retirement Income
Security Act of 1974, as amended, in which Executive has vested or any claim for
indemnification to which Executive is entitled under the Certificate of
Incorporation or By-Laws of the Company or under Section 607.0850 of the Florida
Business Corporation Act.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
4.            Release of Executive.  In consideration of the entry by Executive
into this Agreement and other consideration provided for in this Agreement, that
being good and valuable consideration, the receipt, adequacy and sufficiency of
which are acknowledged by the Company, the Company, on the Company’s own behalf
and on behalf of the Company’s agents, administrators, representatives,
successors, devisees and assigns (collectively, the “Company Releasing Parties”)
hereby fully releases, remises, acquits and forever discharges Executive, his
successors, heirs and assigns (collectively, the “Executive Released Parties”),
jointly and severally, from any and all Claims, whether known or unknown,
suspected or unsuspected, accrued or unaccrued, whether at law, equity,
administrative, statutory or otherwise, and whether for injunctive relief or
compensatory, punitive or any other kind of damages, which any of the Company
Releasing Parties ever have had in the past or presently have against the
Executive Released Parties, and each of them, arising from or relating to
Executive’s employment with the Company or its affiliates or the termination of
that employment relationship or any circumstances related thereto, or any other
matter, cause or thing whatsoever, from the beginning of time and up to and
including the date of this Agreement’s execution.  Except as required by law,
the Company agrees that it will not commence, maintain, initiate, or prosecute,
or cause, encourage, assist, volunteer, advise or cooperate with any other
person to commence, maintain, initiate or prosecute, any action, lawsuit,
proceeding, charge, petition, complaint or claim before any court, agency or
tribunal against Executive arising from, concerned with, or otherwise relating
to, in whole or in part, Executive’s employment or separation from employment
with the Company or any of the matters discharged and released in this
Agreement.  This release shall not apply to any of Executive’s obligations under
this Agreement.
 
5.            Indemnification and D&O Insurance.
 
(a)           If Executive becomes a party to or is threatened to be made a
party to or otherwise involved (as a witness or otherwise) in any action, suit
or proceeding, whether of a civil, criminal, administrative, arbitrative or
investigative nature (including all appeals therefrom), or any inquiry or
investigation that could lead to such an action, suit or proceeding (each, a
“Proceeding”) and such Proceeding arises out of any action, or failure to act,
by the Company, the Company shall indemnify Executive to the fullest extent
permitted by law from any against all expenses, judgments, amounts paid in
settlement, fines and penalties (including excise and similar taxes) (each, an
“Indemnity Claim” and collectively, “Indemnity Claims”) incurred by Executive in
connection with the defense or settlement of any such Proceeding.


(b)           The Company represents and warrants to Executive that, subject to
the exclusions from coverage contained therein, the Company’s directors and
officers insurance policies and errors and omission insurance policies provide
coverage in reasonable amounts for the benefit of Executive related to any acts,
errors or omissions of Executive while employed by the Company and such policies
shall provide coverage to Executive for Indemnity Claims made after the date
hereof.


6.            Return of the Company Property.  Within three (3) days of the
Separation Date, Executive shall, to the extent not previously returned or
delivered: (a) return all equipment, records, files, documents, data, programs
or other materials and property in Executive’s possession which belongs to the
Company or any one or more of its affiliates, including, without limitation,
all, Confidential Information (as defined below), computer equipment, access
codes, messaging devices, credit cards, cell phones, keys and access cards; and
(b) deliver all original and copies of confidential information, notes,
materials, records, plans, technical data or other documents, files or programs
(whether stored in paper form, computer form, digital form, electronically or
otherwise) that relate or refer to (1) the Company or any one or more of its
affiliates, or (2) the Company or any one or more of the Company’s affiliates’
financial statements, business contacts, business information, strategies, sales
or similar information.  By signing this Agreement, Executive represents and
warrants that Executive has not retained and has or will timely return and
deliver all the items described or referenced in subsections (a) or (b) above;
and, that should Executive later discover additional items described or
referenced in subsections (a) or (b) above, Executive will promptly notify the
Company and return/deliver such items to the Company.  “Confidential
Information” shall include, but is not limited to:
 
 
Page 4

--------------------------------------------------------------------------------

 
 
(i)            Technologies developed by the Company and any research data or
other documentation related to the development of such technologies, including,
without limitation, all designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, that are
conceived, developed or acquired by Executive, individually or in conjunction
with others, during the period of Executive’s employment by the Company;
 
(ii)            All documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, logs, drawings, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression that are conceived, developed or acquired by Executive individually
or in conjunction with others during the Employment Period (whether during
business hours or otherwise and whether on any Company premises or otherwise)
that relate to the Company’s Business (defined below), trade secrets, products
or services;
 
(iii)           Customer lists and prospect lists developed by the Company;
 
(iv)           Information regarding the Company’s customers which Executive
acquired as a result of his employment with the Company, including but not
limited to, customer contracts, work performed for customers, customer contacts,
customer requirements and needs, data used by the Company to formulate customer
bids, customer financial information, and other information regarding the
customer’s business;
 
(v)           Information related to the Company’s Business (defined below),
including but not limited to marketing strategies and plans, sales procedures,
operating policies and procedures, pricing and pricing strategies, business
plans, sales, profits, and other business and financial information of the
Company;
 
(vi)           Training materials developed by and utilized by the Company; and
 
(vii)          Any other information that Executive acquired as a result of his
employment with the Company and which the Company would not want disclosed to a
business competitor or to the general public.
 
“Business” means a person or entity whose business is the  development,
manufacture and/or marketing of biomedical products, utilizing a transdermal
delivery system for the delivery of active pharmaceutical ingredients or
biomedical products for the treatment of advanced wound care and/or similar
products; any other business the Company engages in during Executive’s
employment and in which Executive participated or of which Executive had
knowledge of Confidential Information; or any business contemplated by the
Company during Executive’s employment and in which contemplations or business
assessment Executive participated or about which contemplated business Executive
had knowledge of Confidential Information
 
7.            No Admission of Liability.  This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right.  Rather, the parties
specifically deny and disclaim that either has any liability to the other, but
are willing to enter this Agreement at this time to definitely resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
8.            Mutual Non-Disclosure and Confidentiality.  The Parties agree to
keep confidential the specific terms of this Agreement and shall not disclose
same to any person except that Executive may inform Executive’s financial, tax,
professional, pastoral and legal advisors of the contents or terms of this
Agreement, and the Company may disclose the terms of this Agreement to those
persons as needed (including to implement the terms of this Agreement).  Before
sharing the Agreement or its terms with Executive’s financial, tax and legal
advisors, Executive agrees to notify them of this confidentiality
requirement.  If Executive or the Company is required to disclose the Agreement
to others by legal process, the Party so ordered shall to the extent practical
under the circumstances first give notice to the other Party in order that such
other Party may have an opportunity to seek a protective order.  The Parties
shall cooperate with each other, should either decide to seek a protective order
with all costs and expenses being borne by the party seeking such order.
 
9.            Non-Disparagement.  Executive agrees that the Company’s goodwill
and reputation are assets of great value to the Company and its affiliates which
were obtained through great costs, time and effort.  Therefore, Executive agrees
that Executive shall not in any way, directly or indirectly, disparage, libel or
defame the Company, its beneficial owners or its affiliates, their respective
business or business practices, products or services, or employees.
 
10.          Cooperation.  From the date hereof through the Separation Date,
Executive shall assist in transitioning Executive’s job duties and
responsibilities, and Executive shall assist in any and all investigations or
other legal, equitable or business matters or proceedings which involve any
matters for which Executive worked on or had responsibility during Executive’s
employment with the Company as Chief Financial Officer, Secretary, Treasurer or
Vice President of Operations. Executive also agrees to be reasonably available
to the Company or its representatives to provide general advice or assistance as
requested by the Chief Executive Officer of the Company.  After the Separation
Date, Executive shall make himself reasonably available, in a manner so as not
to interfere with any employment or consulting arrangement of Executive for any
third party, for testifying (and preparing to testify) as a witness in any
proceeding or otherwise providing information or reasonable assistance to the
Company in connection with any investigation, claim or suit, and cooperating
with the Company regarding any investigation, litigation, claims or other
disputed items involving the Company that relate to matters within the knowledge
or responsibility of Executive.  Specifically, Executive agrees (i) to meet with
the Company’s representatives, its counsel or other designees at reasonable
times and places with respect to any items within the scope of this provision;
(ii) to provide truthful testimony regarding same to any court, agency or other
adjudicatory body (subject to the Executive’s right to assert his privileges
against self-incrimination under the Fifth Amendment of the United States
Constitution); (iii) to provide the Company with prompt notice of contact or
subpoena by any non-governmental adverse party as to matters relating to the
Company, and (iv) to not voluntarily assist any such non-governmental adverse
party or such non-governmental adverse party’s representatives.  Executive
acknowledges and understands that Executive’s obligations of cooperation under
this Paragraph 10 are not limited in time and may include, but shall not be
limited to, the need for or availability for testimony.  Executive shall receive
no additional compensation for time spent assisting the Company pursuant to this
Paragraph 10; provided, however, that Executive shall be entitled to
reimbursement of reasonable expenses incurred by Executive in performing his
obligations under this Paragraph 10, provided that the reimbursement of any
expense in excess of Five Thousand Dollar ($5,000.00) must be approved by the
Company before it is incurred.
 
11.          No Assignment of Claims.  Executive represents that he has not
transferred or assigned, to any person or entity, any claim involving the
Company, or any portion thereof or interest therein.
 
12.          Binding Effect of Agreement.  This Agreement shall be binding upon
the Company and upon Executive and Executive’s heirs, spouse, representatives,
successors and assigns.
 
13.          Severability.  Should any provision of this Agreement be declared
or determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
14.          No Waiver.  This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties.  Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver.  No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.
 
15.          Entire Agreement.  Except for the Stock Options, this Agreement
sets forth the entire agreement between the Parties, and fully supersedes any
and all prior agreements, understandings, or representations between the
Parties, whether oral or written, pertaining to the subject matter of this
Agreement and Executive’s employment with the Company.  No oral statements or
other prior written material not specifically incorporated into this Agreement
shall be of any force and effect, and no changes in or additions to this
Agreement shall be recognized, unless incorporated into this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it.  Any amendment to this Agreement must be signed by all parties to this
Agreement.  Executive represents and acknowledges that in executing this
Agreement, Executive does not rely upon, has not relied upon, and specifically
disavows, any representation(s) by the Company or its agents except as expressly
contained in this Agreement.  Executive further represents that Executive is
relying on Executive’s own judgment in entering into this Agreement.
 
16.          Knowing and Voluntary Waiver.  Executive, by Executive’s free and
voluntary act of signing below, (i) acknowledges that Executive has been given a
period of twenty-one (21) days to consider whether to agree to the terms
contained herein, (ii) acknowledges that Executive has been advised in writing
to consult with an attorney prior to executing this Agreement, (iii)
acknowledges that Executive understands that this Agreement specifically
releases and waives all rights and claims Executive may have under the Age
Discrimination in Employment Act, as amended (“ADEA”) prior to the date on which
Executive signs this Agreement, and (iv) agrees to all of the terms of this
Agreement and intends to be legally bound thereby.  Furthermore, Executive
acknowledges that the promises and benefits, including, without limitation, the
Equity Grants, provided for in Paragraph 2 of this Agreement will be delayed
until this Agreement becomes effective, enforceable and irrevocable.
 
This Agreement will become effective, enforceable and irrevocable on the eighth
(8th) day after the date on which it is executed by Executive (the “Effective
Date”).  During the seven (7th)-day period prior to the Effective Date,
Executive may revoke Executive’s agreement to release claims under the ADEA by
indicating in writing to the Company Executive’s intention to revoke.  If
Executive exercises Executive’s right to revoke hereunder, Executive shall
forfeit Executive’s right to receive a portion of the Equity Grants equal to one
(1) month of the Executive’s monthly base salary as of the Effective Date.
 
17.          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.
 
18.          Venue.  The exclusive venue for all suits or proceedings arising
from or related to this Agreement shall be in a court of competent jurisdiction
in New York, New York.
 
19.          Costs.  Upon execution of the Agreement, the Company shall
reimburse Executive, in an aggregate amount not to exceed $5,000.00 for the
out-of-pocket costs, fees and expenses incurred by Executive in connection with
the negotiation and entry into this Agreement, the Stock Options and the
transaction contemplated by this Agreement, including but not limited to, legal
and accounting fees and expenses, provided that Executive provides the Company
with reasonable documentation of such costs, fees and expenses within sixty (60)
days of the date of this Agreement.  The Company shall reimburse Executive
pursuant to this Section 19 within ten (10) days of its receipt of reasonable
documentation from Executive.
 
[Remainder of Page Intentionally Left Blank]
 
 
Page 7

--------------------------------------------------------------------------------

 
 
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.
 

AGREED TO BY:              
/s/ Steven Berger
  September 3, 2013  
Steven Berger
  Date  
 
     




ALLIQUA, INC.                 By: 
/s/ David I. Johnson
      Title: Chief Executive Officer        
 
      Date: September 3, 2013      

 
 
Page 8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
VICE PRESIDENT OF OPERATIONS – RESPONSIBILITIES AND DUTIES


As Vice President of Operations, Executive shall have the following
responsibilities and duties:


(1)  
Executive shall assist with the transition of the Company’s headquarters to
Pennsylvania, including, without limitation, (i) assisting with the transition
of the Company’s Information Technology infrastructure and (ii) assisting with
the selection and acquisition of office furniture and other furnishing for the
new headquarters;



(2)  
Executive shall assist with the completion of the registration of the Company’s
outstanding stock options;



(3)  
Executive shall assist with the identification of a new health care provider;



(4)  
Executive shall assist with the consent solicitation process and required
filings related to the Preliminary Proxy Statement filed on August 19, 2013; and



(5)  
Executive shall assist with the completion of the Company’s SEC filings for the
third quarter.



Executive shall devote his skill and reasonable best efforts to the performance
of his duties in a manner that will faithfully and diligently further the
business and interests of the Company, and shall exercise reasonable best
efforts to perform his duties in a diligent, trustworthy, good faith and
business-like manner, all for the purpose of advancing the business of the
Company.  Executive shall at all times act in a manner consistent with his
position of Vice President of Operations.


Executive shall be required to devote his time and energy to the performance of
his duties as Vice President of Operations (as specified in clauses (1) through
(5) above) as follows: (i) from the date of the Agreement through September 30,
2013, Executive shall devote his time and energy on a full-time basis to the
performance of his duties as Vice President of Operations; (ii) from October 1,
2013 through October 31, 2013, Executive shall be expected to no more than least
fifty percent (50%) of his time and energy to the performance of his duties as
Vice President of Operations; and (iii) from November 1, 2013 through the
Separation Date, Executive shall devote his time and energy, as reasonably
requested by the Company, to the performance of his duties as Vice President of
Operations.  The Company acknowledges that on and after September 30, 2013,
Executive may obtain employment with a third party.  In addition, on and after
November 1, 2013, the Executive shall be relieved of his obligation to perform
his duties as Executive Vice President to the extent the performance of such
duties materially interferes with his employment with a third party.


From the date of the Agreement through September 30, 2013, the Company may
require that Executive perform his duties from the Company’s headquarters in
Pennsylvania up to two (2) days per week.  Otherwise, Executive shall not be
required to perform his duties from the Company’s headquarters in Pennsylvania.
 
 
Solo Page

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF WAIVER AND RELEASE OF CLAIMS


MUTUAL RELEASE


This Mutual Release (“Release”), effective as of the date described in Release
Paragraph 8 below (the “Effective Date”), is made and entered into by and
between Steven Berger (“Executive”) and Alliqua, Inc., a Florida corporation
(the “Company”).  Terms used in this Release with initial capital letters that
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Transition Agreement and Release entered into  , 2013 by and between the
Company and Executive (the “Agreement”).


WHEREAS, Executive and the Company are parties to the Agreement; and


WHEREAS, Paragraph 2 of the Agreement provides that Executive is entitled to
certain payments and benefits if he signs a mutual release agreement;


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are acknowledged, Executive and the
Company agree as follows:


1.           Mutual Release.


A.           By Executive.  In consideration of the Equity Grants and other
consideration provided for in the Agreement and this Release, that being good
and valuable consideration, the receipt, adequacy and sufficiency of which are
acknowledged by Executive, Executive, on Executive’s own behalf and on behalf of
Executive’s agents, administrators, representatives, executors, successors,
heirs, devisees and assigns (collectively, the “Releasing Parties”) hereby fully
releases, remises, acquits and forever discharges the Company, its parent and
all of its affiliates, subsidiaries and each of their respective past, present
and future officers, directors, shareholders, equity holders, members, partners,
agents, employees, consultants, independent contractors, attorneys, advisers,
successors and assigns (collectively, the “Released Parties”), jointly and
severally, from any and all claims, rights, demands, debts, obligations, losses,
causes of action, suits, controversies, setoffs, affirmative defenses,
counterclaims, third party actions, damages, penalties, costs, expenses,
attorneys’ fees, liabilities and indemnities of any kind or nature whatsoever
(collectively, the “Claims”), whether known or unknown, suspected or
unsuspected, accrued or unaccrued, whether at law, equity, administrative,
statutory or otherwise, and whether for injunctive relief, back pay, fringe
benefits, reinstatement, reemployment, or compensatory, punitive or any other
kind of damages, which any of the Releasing Parties ever have had in the past or
presently have against the Released Parties, and each of them, arising from or
relating to Executive’s employment with the Company or its affiliates or the
termination of that employment relationship or any circumstances related
thereto, or any other matter, cause or thing whatsoever, from the beginning of
time and up and including the date of this Release’s execution.  This release
includes, without limitation, all Claims arising under or relating to
Executive’s employment, bonuses, any bonus plan, options, any long term
incentive plan, Executive’s termination from employment, any claimed payments,
contracts, benefits or bonuses or purported employment discrimination,
retaliation, wrongdoing or violations of civil rights of whatever kind or
nature, including without limitation all Claims arising under the Age
Discrimination in Employment Act, the Americans with Disabilities Act of 1990 as
amended, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Older Workers Benefit Protection Act,
the Uniformed Services Employment and Re-Employment Rights Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act of 2002, the
Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information Nondiscrimination
Act, the National Labor Relations Act, the Labor Management Relations Act, the
Fair Labor Standards Act, the Occupational Safety and Health Act, the Employee
Polygraph Protection Act, any statute or laws of the State of New York, or any
other federal, state or local whistleblower, discrimination or anti-retaliation
statute, law or ordinance, including, without limitation, any workers’
compensation or disability Claims under any such laws, Claims for wrongful
discharge, breach of express or implied contract or implied covenant of good
faith and fair dealing and any other Claims arising under local, state or
federal law, as well as any expenses, costs or attorneys’ fees.  Except as
required by law, Executive agrees that he will not commence, maintain, initiate,
or prosecute, or cause, encourage, assist, volunteer, advise or cooperate with
any other person to commence, maintain, initiate or prosecute, any action,
lawsuit, proceeding, charge, petition, complaint or claim before any court,
agency or tribunal against the Company arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company or any of the matters discharged and released
in this Release.  Notwithstanding the preceding sentence or any other provision
of this Release, this release is not intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission (the
“EEOC”) in connection with any claim Executive believes he may have against the
Company or its affiliates.  However, by executing this Release, Executive hereby
waives the right to recover in any proceeding he may bring before the EEOC or
any state human rights commission or in any proceeding brought by the EEOC or
any state human rights commission (or any other agency) on Executive’s
behalf.  This release shall not apply to any of the Company’s obligations under
this Release, the Agreement, the Stock Options, COBRA continuation coverage
benefits, any employee benefit plan subject to the Employee Retirement Income
Security Act of 1974, as amended, in which Executive has vested or any claim for
indemnification to which Executive is entitled under the Certificate of
Incorporation or By-Laws of the Company or under Section 607.0850 of the Florida
Business Corporation Act.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
B.           Release by Company.  In consideration of the entry by Executive
into this Release and other consideration provided for in the Agreement and this
Release, that being good and valuable consideration, the receipt, adequacy and
sufficiency of which are acknowledged by the Company, the Company, on the
Company’s own behalf and on behalf of the Company’s agents, administrators,
representatives, successors, devisees and assigns (collectively, the “Company
Releasing Parties”) hereby fully releases, remises, acquits and forever
discharges Executive, his successors, heirs and assigns (collectively, the
“Executive Released Parties”), jointly and severally, from any and all Claims,
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief or compensatory, punitive or any other kind of damages, which
any of the Company Releasing Parties ever have had in the past or presently have
against the Executive Released Parties, and each of them, arising from or
relating to Executive’s employment with the Company or its affiliates or the
termination of that employment relationship or any circumstances related
thereto, or any other matter, cause or thing whatsoever, from the beginning of
time and up and including the date of this Release’s execution.  Except as
required by law, the Company agrees that it will not commence, maintain,
initiate, or prosecute, or cause, encourage, assist, volunteer, advise or
cooperate with any other person to commence, maintain, initiate or prosecute,
any action, lawsuit, proceeding, charge, petition, complaint or claim before any
court, agency or tribunal against Executive arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company or any of the matters discharged and released
in this Release.
 
2.           No Admission of Liability.  This Release shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right.  Rather, the parties
specifically deny and disclaim that either has any liability to the other, but
are willing to enter this Release at this time to definitely resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation.


3.           No Assignment of Claims.  Executive represents that he has not
transferred or assigned, to any person or entity, any claim involving the
Company, or any portion thereof or interest therein.


4.           Binding Effect of Release.  This Release shall be binding upon the
Company and upon Executive and Executive’s heirs, spouse, representatives,
successors and assigns.


5.           Severability.  Should any provision of this Release be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Release shall not be affected and such provisions shall remain in full
force and effect.


6.           No Waiver.  This Release may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties.  Failure to exercise and/or delay in exercising any right, power or
privilege in this Release shall not operate as a waiver.  No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.


7.           Entire Agreement.  This Release sets forth the entire agreement
between the Parties, and fully supersedes any and all prior agreements,
understandings, or representations between the Parties, whether oral or written,
pertaining to the subject matter of this Release and Executive’s employment with
the Company, apart from the Agreement and the Stock Options (and their
associated nonqualified stock option agreements).  No oral statements or other
prior written material not specifically incorporated into this Release shall be
of any force and effect, and no changes in or additions to this Release shall be
recognized, unless incorporated into this Release by written amendment, such
amendment to become effective on the date stipulated in it.  Any amendment to
this Release must be signed by all parties to this Release.  Executive
represents and acknowledges that in executing this Release, Executive does not
rely upon, has not relied upon, and specifically disavows, any representation(s)
by the Company or its agents except as expressly contained in this
Release.  Executive further represents that Executive is relying on Executive’s
own judgment in entering into this Release.
 
 
Page 2

--------------------------------------------------------------------------------

 


8.           Knowing and Voluntary Waiver.  Executive, by Executive’s free and
voluntary act of signing below, (i) acknowledges that Executive has been given a
period of twenty-one (21) days to consider whether to agree to the terms
contained herein, (ii) acknowledges that Executive has been advised in writing
to consult with an attorney prior to executing this Release, (iii) acknowledges
that Executive understands that this Release specifically releases and waives
all rights and claims Executive may have under the Age Discrimination in
Employment Act, as amended (“ADEA”) prior to the date on which Executive signs
this Release, and (iv) agrees to all of the terms of this Release and intends to
be legally bound thereby.  Furthermore, Executive acknowledges that the promises
and benefits, including, without limitation, the Equity Grants, provided for in
Paragraph 2 of the Agreement will be delayed until this Release becomes
effective, enforceable and irrevocable.


This Release will become effective, enforceable and irrevocable on the eighth
(8th) day after the date on which it is executed by Executive (the “Effective
Date”).  During the seven (7th)-day period prior to the Effective Date,
Executive may revoke Executive’s agreement to release claims under the ADEA by
indicating in writing to the Company Executive’s intention to revoke.  If
Executive exercises Executive’s right to revoke hereunder, Executive shall
forfeit Executive’s right to receive a portion of the Equity Grants equal to one
(1) month of the Executive’s monthly as of the Effective Date of the Agreement.


9.           Governing Law.  THIS RELEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.


10.           Venue.  The exclusive venue for all suits or proceedings arising
from or related to this Release shall be in a court of competent jurisdiction in
New York, New York.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.
 
 

AGREED TO BY:                      
Steven Berger
  Date  
 
     




ALLIQUA, INC.                 By:          Title:          
 
      Date:        

 
 
Page 4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
 
 
 
 
 
 
 
 
 
Page 1 

--------------------------------------------------------------------------------